State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 6, 2016                   107579
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

ERIC COUTANT,
                    Appellant.
________________________________


Calendar Date:   September 15, 2016

Before:   Peters, P.J., Egan Jr., Lynch, Rose and Aarons, JJ.

                             __________


     Theodore J. Stein, Woodstock, for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


Aarons, J.

      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered March 24, 2015, convicting defendant
upon his plea of guilty of the crime of criminal sale of a
controlled substance in the third degree.

      Defendant pleaded guilty to criminal sale of a controlled
substance in the third degree and the plea agreement included the
waiver of the right to appeal. County Court thereafter sentenced
defendant, as a prior felony offender, to five years in prison,
to be followed by three years of postrelease supervision.
Defendant now appeals.

      We affirm. Contrary to defendant's contention, his waiver
of the right to appeal was valid. County Court explained that
                              -2-                  107579

the right to appeal is separate and distinct from the rights
forfeited by a guilty plea and confirmed that defendant
understood the ramifications of the waiver. Defendant thereafter
executed a counseled written waiver in open court. Under these
circumstances, we conclude that defendant knowingly,
intelligently and voluntarily waived the right to appeal his
conviction and sentence (see People v Mydosh, 117 AD3d 1195,
1195-1196 [2014], lv denied 24 NY3d 963 [2014]; People v
Koumjian, 101 AD3d 1175, 1175 [2012], lv denied 20 NY3d 1100
[2013]). Therefore, defendant's contention that his sentence is
harsh and excessive is precluded from our review (see People v
Miller, 137 AD3d 1485, 1485 [2016]; People v Crispell, 136 AD3d
1121, 1122 [2016], lv denied 27 NY3d 1149 [2016]).

     Peters, P.J., Egan Jr., Lynch and Rose, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court